CHILTON, J.
The statute declares that the law of costs shall be deemed and held as penal, and no fees shall be taken but in cases expressly provided for by law. — Digest, 239, §12. This is a sufficient indication of the Legislative intention, that the several statutes confering fees and allowing them to be taxed in the bill of costs must be strictly construed.
The act of 1812 allows to counsellors and attorneys at law, for prosecuting or defending a suit in chancery, the sum of fifteen dollars, which, by the act of 1815, is to be recovered by the party prevailing in the suit, against the party cast. — Clay’s Dig. 236-7. The statute no where speaks of two or more tax fees being recovered in the same suit, however numerous the parties, or however distinct their interests may be. We do not feel-authorised to extend the operation of this statute, by giving it the equitable and liberal construction contended for, but on the contrary, must construe it strictly, and thus construed, we feel no hesitation in saying that but one tax fee can be allowed in each suit to be paid by the unsuccessful party, where defence-has been made by him or them. — Clay’s Dig. 334. Let the decree of the chancellor, disallowing more than one tax fee in the same suit, be affirmed.